Judgment, Supreme Court, New York County (Richard Carruthers, J., at Wade hearing; Clifford Scott, J., at plea and sentence), rendered September 12, 1994, convicting defendant of two counts of robbery in the first degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 10 years to life, unanimously affirmed.
The hearing court properly denied defendant’s request to reopen the hearing for testimony from the identifying witnesses since defendant’s claim regarding suggestiveness was purely speculative (People v Chipp, 75 NY2d 327, cert denied 498 US 833). Concur—Sullivan, J. P., Milonas, Rosenberger, Ellerin and Mazzarelli, JJ.